                                                                              rLERK'
                                                                                   S OFFICEU ,S.DIST.C'OURI
                                                                                     AT ROANOG ,VA
                                                                                          FILED
                      IN THE UNITED STATESDISTRICT COURT                             A(J6 23 2019
                     FOR TH E W E STERN DISTRICT OF VTR GING
                                R O AN OK E DIW SIO N                           BYJULIA .DUD      ,   RK
                                                                                   :       t2'
                                                                                            C RK
H O W AR D LEON ARD ,                         ) C ASE NO .7:18CV 00442
                                              )
              Petitioner,                     )'
V.                                            ) M EM ORANDUM OPINION
                                              )
HAROLD CLAQKE,c AL.,                          ) By:GlenE.Conrad
                                              ) SeniorUnited StatesDistrictJudge
              R espondents.                   )
       Petitioner Howard Leonard,a V irginia inm ate proceeding pro K ,filed this petition for a

writofhabeascorpusunder28U.S.C.j2241.LeonardasselvdthatoneTennesseejurisdiction
had pending charges against him that w ere not resolved w hile Leonard was in Tennessee,in

violation ofthelnterstateAgreementon DetainersAct(C1ADA''). The respondenthasfiled a
m otion to dism issLeonard'spetition asm oot.U pon review ofthe record,thecourtconcludesthat

respondent's motion m ustbe granted.

       The m aterialfactsarenotdisputed.Leonard isserving V irginiasentencesofim prisonm ent

andiscurrentlyconfinedatPocahontasCorrectionalCenter(:TCC''),aprisonfacilityoperatedby
theVirginiaDepartmentofCorrections(<VDOC''). Leonardhasbeen in VDOC custody since
February 12,2018. V DOC notifed him on February 28,2018,that during the previous m onth,

two Tennessee copnties had lodged detainers againstLeonard w ith VD OC :a Sullivan County

detainerfrom 2017,basedonpending chargesinthatjurisdiction;and aCarterCounty detainer
from 2017,based on a pending charge forevading arrest.

       On M arch 20,2018,prison officials presented Leonard w ith IA DA Form s Iand 11,based

on multiple pending chargesagainsthim in Sullivan County.Leonard signed theform son M arch

20,2018,indicatingthatV wishedtoreturntoSullivanCountytoresolvetheoutstandingcriminal
charges. ln A prilof2018,officials transported him to Tennessee,the Sullivan County charges
w ere resolved,and Leonard was returned PCC on June 13,2018. Shortly thereafter,VD OC

received IAD Form IX from Sullivan County and copies ofthe circuitcourt's ordersregarding the

outcom e of Leonard's crim inalproceedings. V DO C then rem oved the Sullivan County detainer

from Leonard'sV DOC record.

       On M ay 14,2018,VDO C received paperwork from the CircuitCourtfor Carter County,

Tennessee,aboutLeonard's charges in thatjurisdiction,including a copy of a courtorder
indicating thatthechargeofevading arresthad been dism issed.Based on'thisinformation,VD OC

rem oved the CarterCounty detainerfrom Leonard'srecord.

       The respondentprovides an affidavitfrom V DOC D etainer Coordinator M elanie Cale,

verifying this inform ation. M s.Cale statesthatV DO C hasno active detainers againstLeonard,

and hehasprovided no evidence to the contrary.

       The IA DA isa com pactam ong 48 states,the federalgovernment,and othersw ith the aim

ofestablishingproceduresforresolutionofonejurisdiction'soutstandingcriminalchargesagainst
anotherjurisdiction'sprisoner. See18U.S.C.app.2.TennesseeandVirginiaareparticipating
states.Tenn.CodeAnn.j40-31-101;Va.Codej53.1-210.UnderArticle1IIoftheIADA,when
an inm ate serving aprison sentencem akesan appropriate requestfordisposition ofan outstanding

charge againsthim in anotherstate,thatSirecçiving''state has 180 daysto retrieve thatinm ate for

resolution ofalloutstanding chargesagainsthim in the receiving state.

       A rticle IV ofthe IA DA in V irginia and Tennessee authorizesHreceiving''state authorities

to request temporary custody of another state's inm ate to try him on a pending charge. This

provision includes an anti-shuttling requirem entthatthe inm ate should be tried on al1charges

pending against him in the receiving state before he is returned to incarceration in the sending

state,orelseanyuntriedchargemustbedismissedwithprejudice.
        Leonard asserted a claim underthe anti-shuttling provision in Article lV . He argued that

thisprovision wasviolated becausew hen hewastransported to Sullivan County to face hischarges

there,hew asnotalso taken to CarterCounty to dispose ofitschargesagainsthim whilehe w asin

Tennessee. Thus, he argued that this court should dism iss the Carter County charges w ith

prejudice.'
          Fherespondentfiledamotiontodismiss,arguingthatbecauseCarterCountynow has
noactivedetaineragainstLeonard,hisj2254petitionmustbedismissed asmoot.Leonardhas
notresponded to the m otion to dism iss.l The tim e allotled forhisresponsehas long since expired,

how ever,m aking the m otion ripe fordisposition.

       ArticlellIoftheUnitedStatesConstitutionconfersjurisdictiontofederalcourtsonlywhen
there isan actualxxcase''orI'controversy.'' To have acaseorcontroversy underA rticle111,plaintiff

mustshow,amongotherthings,thathehassufferedorwillsuffersom
                                                         'esol'tofinjuryinfactand
itislikely theinjurywillberedressed by afavorabledecision. Luianv.DefendersofW ildlife,
504U.S.555,560(1992).Ifoneoftheseelementsislackingatanypointduringthelitigation,the
casebecomesmoot.Townesv.Jarvis.577 F.3d543,546-47(4thCir.2009)(holdingthatifno
realistic possibility existsthata plaintiffcan obtain the ultim ate relief,he w illfailto satisfy the

redressabilitypronf')(internalquotationmarksandcitationsomitted);Incumaav.Ozmint,507
F.3d 281,287 (4th Cir.2007) (flnding case mootifpetitionerSshas no furtherneed for gthe
requested)relief').
       ltisundisputed thatneitherSullivan County norCarterCounty haveany detainerspending

againstLeonard.Thus,thecourtconcludesthathenolongerhasanyinjurpin-factthatthiscourt
couldaddress.AlthoughLeonarddemandsdismissaloftheCarterCountychargeswithprejudice,

          1CounselfortherespondentstatesthatwhenshespokewithLeonardaboutthiscaseinOctoberof2018,he
stated thathehadnotreceived acopy oftheCarterCounty courtorderaboutthe dismissalofthechargesthereand
hadnotreceived anoticethattheCarterCounty detainerhadbeen rem oved from hisrecord. Counselthen provided
copies ofthese documentsto Leonard.
thiscourtcouldnotgrantsuchrelief.UndertheIADA (aluthoritytorenderadelmlnerinvalldO d
* dismisstlleunderlyingchargesisG ordedtothecharging,andnottbesending,Judsdiction.''
Tungafe v.Thoms.45F.App'x502,504-05(6th Cir.2002)(citingIADA M
      -                                                              icles1H(d);W (e);
V(c)).lnLeonard'scase,thechargingjudsdicfonwasTennessee.Accore gly,thlscourthasno
jurisdctiontodlsmlssanyofMsTennesseechsrgesw1t11prejudice.
      Forthereasonsstated,thecourtconcludesthatthemotlon to diqmlssLeonsrd'speGtson
mustbegranted.An appropriateorderwlllenterthis'day.TheClerk isdlrectedtosendcopiesof

thismemorandum oplnion O d accompanyhg orderto petiionerand to colmselofrecord forthe
.




respondent.
      ENTER:Thls O       day ofAugust, 2019.


                                               SeniorUnlted StatesDie ctJudge




                                          4
